[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 11, 2006
                             No. 05-15222                     THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                 BIA Nos. A95-263-475 & A95-263-476

MARTHA CECILIA BORRERO ZAPATA,
JULIE A. GUERRERO BORRERO,

                                                                    Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petitions for Review of a Decision of the
                        Board of Immigration Appeals
                       _________________________

                              (May 11, 2006)

Before DUBINA, BLACK and WILSON, Circuit Judges.


PER CURIAM:
      Petitioners Martha Cecilia Borrero-Zapata, with her minor daughter Julie

Andrea Guerrero-Borrero, petition for review of the BIA’s affirmation of the

Immigration Judge’s (“IJ”) order of removal denying withholding of removal and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment ("CAT"), INA § 208, 8 U.S.C. §

1231; 8 C.F.R. § 208.16(c).

      The IJ found that Borrero-Zapata herself was not a credible witness. The IJ

denied withholding of removal because Borrero-Zapata had not been persecuted,

and because the actions taken by the Revolutionary Armed Forces of Colombia

(“FARC”) were in response to her husband’s failure to cooperate, not as a result of

political opinion. The IJ found that Borrero-Zapata was not eligible for CAT relief

because she had never been tortured.

      Borrero-Zapata appealed to the BIA. She did not provide any bases for the

appeal in her notices of appeal to the BIA. In her brief to the BIA, Borrero-Zapata

argued that the IJ incorrectly determined that she had not suffered past persecution

because of her political opinion or social group. She did not make arguments

regarding CAT relief or the IJ’s adverse credibility determination. The BIA denied

Borrero-Zapato’s appeal, adopting the decision of the IJ and further noting that,

even if Borrero-Zapato was taken as credible, the BIA would still have found

against her.
                                          2
      Where the BIA issues a decision with an opinion, we review that decision,

except to the extent that the BIA expressly adopts the IJ’s opinion. Reyes-Sanchez

v. United States Atty. Gen., 369 F.3d 1239, 1242 (11th Cir. 2004). Adopting the

IJ’s opinion, the BIA merely emphasizes that it would reach the same conclusion

as the IJ even if Borrero-Zapata was fully credible. Accordingly, we directly

review the IJ’s opinion.

      On petition for review, Borrero-Zapata argues that the IJ erred in denying

her application for withholding of removal by finding that she lacked credibility,

by using the wrong standard, and by failing to properly consider her claim of

imputed political opinion.

      We “may review a final order of removal only if . . . the alien has exhausted

all administrative remedies available to the alien as of right.” INA § 242(d)(1), 8

U.S.C. § 1252(d)(1). We therefore lack jurisdiction to consider claims that have

not been raised before the BIA. Lonyem v. United States Atty. Gen., 352 F.3d

1338, 1341 n.5 (11th Cir. 2003).

      We must uphold a factual determination of the IJ “if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (quotation

and citation omitted). The IJ’s finding may only be reversed if the evidence



                                          3
compels a reasonable fact finder to find otherwise. Adefemi v. Ashcroft, 386 F.3d

1022, 1027 (11th Cir. 2004) (en banc), cert. denied, 125 S. Ct. 2245 (2005).

      “An alien is entitled to withholding of removal under the INA if she can

show that her ‘life or freedom would be threatened in that country because of [her]

race, religion, nationality, membership in a particular social group, or political

opinion.’” Sepulveda v. United States Atty. Gen., 401 F.3d 1226, 1232 (11th Cir.

2005) (quoting 8 U.S.C. § 1231(b)(3)(A)). The alien must show that it is more

likely than not that she will be persecuted or tortured upon being returned to her

country. Id. Although persecution is not statutorily defined, we have held that

persecution is an extreme concept requiring more than a few isolated incidents of

harassment or intimidation. Sepulveda, 401 F.3d at 1231. Establishing a nexus

between the statutorily listed factor and the feared persecution requires specific,

detailed facts showing why the applicant has been or will be singled out on account

of the factor. Forgue v. United States Atty. Gen., 401 F.3d 1282, 1286 (11th Cir.

2005). The applicant for withholding of removal carries the burden of proving that

she meets the definition. See Sepulveda, 401 F.3d 1232.

      The record demonstrates that Borrero-Zapata did not raise the issue of

credibility in her three Notices of Appeal to the BIA, and she did not raise it in her

brief to the BIA. Therefore, we conclude that Borrero-Zapata failed to exhaust her



                                           4
administrative remedies with regard to credibility. As such, we are without

jurisdiction to consider the issue of Zapata’s credibility.

      Because Borrero-Zapata’s claim is supported only by her testimony, an

adverse credibility finding by the IJ would leave her without any credible evidence,

and therefore unable to meet her burden of proof. For there to be such a finding,

the IJ must make an explicit, clean determination of credibility. Yang v. United

States Atty. Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). There was such a finding

here, as the IJ stated “I would find that [Borrero-Zapata] also lacks credibility with

regard[] to the asylum and withholding.” Since the IJ made an explicit adverse

credibility determination and Borrero-Zapata presented no non-testamentary

evidence, Borrero-Zapata has failed to present any credible evidence, and this issue

is fully dispositive of her withholding of removal claim. Accordingly, we deny

Borrero-Zapata’s petition with regard to her claim for withholding.

      Borrero-Zapata also asserts error by the IJ in denying her claim for CAT

relief, but makes no argument on this point.

      To receive CAT relief, an alien must show that it is more likely than not she

would be tortured if removed. 8 C.F.R. § 208.16(c)(2). Torture is any act by

which severe suffering is intentionally inflicted by, at the instigation of, or with the

consent or acquiescence of a public official or other person acting in an official

capacity. 8 C.F.R. § 208.18(a)(1).
                                            5
      The record demonstrates that Borrero-Zapata did not raise any objection to

the denial of her CAT claim in her three Notices of Appeal to the BIA, and she did

not raise it in her brief to the BIA. Therefore, Borrero-Zapata has not exhausted

her administrative remedies with regard to her claim for CAT relief, and we are

without jurisdiction to consider it now. Accordingly, we dismiss Borrero-Zapata’s

CAT claim.

      For the above-stated reasons, we deny Borrero-Zapata’s petition as to her

withholding of removal claim, and dismiss as to her claim for CAT relief.

      DISMISSED IN PART; DENIED IN PART.




                                         6